Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000051
                                                    28-FEB-2012
                                                    02:44 PM



                       NO. SCPW-12-0000051


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



   RAQUEL A. DELLOSA, TARCILA J. DELA CRUZ, ANNALYN S. LAZARO,

                and IDA P. OANDASAN, Petitioners,


                               vs.


       THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT

         COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I and

               OTIS ELEVATOR COMPANY, Respondents.



                       ORIGINAL PROCEEDING

                    (CIVIL NO. 09-1-1907-08)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioners Raquel A. Dellosa,


Tarcila J. Dela Cruz, Annalyn S. Lazaro, and Ida P. Oandasan's


petition for a writ of mandamus and the papers in support, it


appears that: (1) the respondent judge's December 22, 2011 order 


compelling petitioners to submit to medical and psychological


examinations is reviewable on appeal from a final judgment


entered in Civil No. 09-1-1907-08 and (2) disallowing observation


or recording of the examinations and disallowing discovery of the


examiners' general income data are not extraordinary situations

warranting mandamus relief.    Therefore, petitioners are not

entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action.    Such writs are not intended to

supersede the legal discretionary authority of the trial courts,

nor are they intended to serve as legal remedies in lieu of

normal appellate procedures.); Brende v. Hara, 113 Hawai'i 424,

429, 153 P.3d 1109, 1114 (2007) (Mandamus relief from discovery

orders is "available for extraordinary situations.").

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, February 28, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna




                                  2